Exhibit 10.11(b)

EXECUTION VERSION

AMENDMENT NO. 3

TO MASTER REPURCHASE AGREEMENT

Amendment No. 3, dated as of March 6, 2007 (this “Amendment”), among JPMORGAN
CHASE BANK, N.A. (the “Buyer”), FIELDSTONE MORTGAGE COMPANY (a “Seller”) and
FIELDSTONE INVESTMENT CORPORATION (a “Seller” and, together with Fieldstone
Mortgage Company, the “Sellers”).

RECITALS

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of July 14, 2006, as amended by Amendment No. 1, dated as of
December 20, 2006 and Amendment No. 2, dated as of January 31, 2007 (as the same
may have been amended and supplemented from time to time, the “Existing
Repurchase Agreement” and as amended by this Amendment, the “Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by adding the following defined term:

“Margin Account” shall mean that certain account #713449874, FIELDSTONE
INVESTMENT CORP. MARGIN ACCOUNT HELD BY JPMORGAN CHASE BANK NA, whereby the
Sellers shall deposit cash to satisfy a Margin Deficit in accordance with
Section 4 hereof.”

SECTION 2. Margin Amount Maintenance. Section 4 of the Existing Repurchase
Agreement is hereby amended by deleting subsection (c) thereto in its entirety
and replacing it with the following:

“(c) Any cash transferred to the Buyer pursuant to Section 4(a) above may be
credited to the Repurchase Price of the related Transactions. In the event that
a Seller satisfies a Margin Deficit with cash, such Seller shall remit such cash
into the Margin Account which shall be held as unsegregated cash margin and
collateral for all Obligations under the Repurchase Agreement. In the event that
a Default exists, the Buyer shall be entitled to use any or all of funds in the
Margin Account to cure such circumstance or otherwise exercise remedies
available to the Buyer without prior notice to, or consent from, either Seller.”

SECTION 3. Security Interest. Section 8 of the Existing Repurchase Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

“Security Interest. Although the parties intend that all Transactions hereunder
be sales and purchases (other than for accounting and tax purposes) and not
loans, in the event any such Transactions are deemed to be loans, each Seller
hereby pledges to Buyer as security for the performance by the Sellers of their
Obligations and hereby grants, assigns and pledges to Buyer a fully perfected
first priority security interest in the Purchased Mortgage Loans, the records,
and all servicing rights related to the Purchased Mortgage Loans, the Repurchase
Documents (to the extent such Repurchase Documents and such Seller’s right
thereunder relate to the Purchased Mortgage Loans), any Property relating to any
Purchased Mortgage Loan or the related Mortgaged Property, any Takeout
Commitments relating to any Purchased Mortgage Loan, all insurance policies and
insurance proceeds relating to any Purchased Mortgage Loan or the related
Mortgaged Property, including but not limited to any

 

-1-



--------------------------------------------------------------------------------

payments or proceeds under any related primary insurance or hazard insurance,
any Income relating to any Purchased Mortgage Loan, the Collection Account, the
Payment Account, the Margin Account, any Interest Rate Protection Agreements
relating to any Purchased Mortgage Loan, and any other contract rights, accounts
(including any interest of such Seller in escrow accounts) and any other
payments, rights to payment (including payments of interest or finance charges)
and general intangibles to the extent that the foregoing relates to any
Purchased Mortgage Loan and any other assets relating to the Purchased Mortgage
Loans (including, without limitation, any other accounts) or any interest in the
Purchased Mortgage Loans, the servicing of the Purchased Mortgage Loans, all
collateral under any other secured debt facility (including, without limitation,
any facility documented as a repurchase agreement or similar purchase and sale
agreement) between the Sellers or their Affiliates on the one hand and the Buyer
or the Buyer’s Affiliates on the other (excluding any syndicated credit facility
in which a non-Affiliate of the Buyer is also a creditor), and any proceeds
(including the related securitization proceeds) and distributions and any other
property, rights, title or interests as are specified on a Trust Receipt and
Mortgage Loan Schedule and Exception Report with respect to any of the
foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Repurchase Assets”), provided
that no Default, Event of Default or Margin Deficit exists, the Buyer shall
release its security interest in the Purchased Mortgage Loans upon payment in
full to the Buyer of the Repurchase Price with respect thereto.

The Sellers hereby authorize the Buyer to file such financing statement or
statements relating to the Repurchase Assets without each Seller’s signature
thereon as the Buyer, at its option, may deem appropriate. The Sellers shall pay
the filing costs for any financing statement or statements prepared pursuant to
this Section 8. Upon termination of this Repurchase Agreement and payment by the
Seller of the Repurchase Price for all Purchased Mortgage Loans and all other
amounts due hereunder to the Buyer and the performance of all obligations under
the Repurchase Documents, the Buyer shall release its security interest in any
remaining Repurchase Assets.”

SECTION 4. Conditions Precedent. This Amendment shall become effective on the
date hereof, subject to the satisfaction of the following conditions precedent:

4.1 Delivered Documents. The Buyer shall have received the following documents,
each of which shall be satisfactory to the Buyer in form and substance:

(a) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Sellers;

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 5. Representations and Warranties. Each of the Sellers hereby represents
and warrants to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on their part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 11 of the Existing Repurchase Agreement.

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Buyer:  

JPMORGAN CHASE BANK, N.A.,

as Buyer

  By:  

/s/ Mark Wegener

  Name:   Mark Wegener   Title:   Seller:  

FIELDSTONE MORTGAGE COMPANY,

as Seller

  By:  

/s/ Mark C. Krebs

  Name:   Mark C. Krebs   Title:   Sr. Vice President & Treasurer Seller:  

FIELDSTONE INVESTMENT CORPORATION,

as Seller

  By:  

/s/ Mark C. Krebs

  Name:   Mark C. Krebs   Title:   Sr. Vice President & Treasurer